t c summary opinion united_states tax_court victor and francisca ani petitioners v commissioner of internal revenue respondent docket no 20312-09s filed date victor and francisca ani pro_se jon d feldhammer for respondent haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes for and years at issue of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 of dollar_figure for the issues for decision after concession sec_2 are whether petitioners may deduct losses from their rental real_estate activity under the passive_activity_loss rules of sec_469 for the years at issue and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for background some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioners filed their petition they resided in california petitioners timely filed their and individual federal_income_tax returns petitioner victor ani mr ani worked as a barber and petitioner francisca ani worked full time as a nurse mr ani reported his barber shop income and expense sec_2respondent concedes that petitioner victor ani materially participated in the rental activities and thus may qualify for the dollar_figure offset provided by sec_469 respondent also concedes that petitioners have elected to treat all of the rental properties as one activity under sec_469 flush language on schedules c profit or loss from business he also received forms w-2 wage and tax statement for and for barber services he provided to a nursing home in clovis california and a juvenile hall in san leandro california petitioners also owned five rental properties which mr ani managed he negotiated leases dealt with tenants collected rent coordinated repairs and paid bills associated with the properties petitioners reported the rental property income and expenses on schedules e supplemental income and loss and deducted losses of dollar_figure and dollar_figure for and respectively on the basis of their claim that mr ani was a real_estate_professional pursuant to sec_469 to substantiate their claim that mr ani was a real_estate_professional petitioners submitted three documents two of the documents which covered the years at issue were prepared by petitioners’ accountant using information mr ani provided the first document purports to be a sampling of activities that mr ani performed in the management of the rental properties the second document sets out hours spent on barber activities versus real_estate activities for and according to the second document mr ani spent a total of big_number hours on barber activities and hours on real_estate activities in and a total of big_number hours on barber activities and hours on real_estate activities in the third document prepared by mr ani in anticipation of trial purports to estimate the amount of time mr ani spent on barber activities and real_estate activities during the years at issue the estimates inflate the hours spent on real_estate activities and conflict with the information in the other two documents on date respondent sent petitioners a notice_of_deficiency for and which disallowed the losses from petitioners’ rental real_estate under the passive_activity_loss rules of sec_469 petitioners filed a timely petition with this court i passive_activity rules discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows the deduction of any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for the year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however the rental activities of a taxpayer who is a real_estate_professional pursuant to sec_469 are not treated as per se passive activities sec_469 to qualify as a real_estate_professional a taxpayer must satisfy both of the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for couples filing a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements id sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements necessary to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although reasonable means may be interpreted broadly a postevent ballpark guesstimate will not suffice 135_tc_365 and cases cited thereat even if taxpayers fail to qualify as real_estate professionals under sec_469 and must therefore treat losses from their rental properties as passive_activity_losses they may still be eligible to deduct a portion of their losses pursuant to sec_469 sec_469 provides a limited exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity may deduct a loss up to dollar_figure per year related to the activity the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 petitioners contend that mr ani satisfies the sec_469 requirements for being a real_estate_professional we disagree the three documents petitioners submitted in support of their contention that mr ani is a real_estate_professional contain conflicting information with respect to the estimates mr ani prepared petitioners failed to provide underlying documentary_evidence to substantiate the estimated hours additionally the estimates inflate the number of hours spent on the real_estate activities substantially over the hours shown on the other two documents that mr ani’s accountant prepared using information mr ani provided the estimates are simply postevent ballpark guesstimates to which we attach no weight with respect to the two documents mr ani’s accountant prepared the first document was prepared as a sampling of the types of activities that could take place but was not complete enough to establish hours for each activity the second document provided sufficient detail with respect to hours spent on the barber and real_estate activities when coupled with mr ani’s testimony according to the second document mr ani spent a total of big_number hours performing barber services and hours managing petitioners’ rental properties in and big_number hours performing barber services and hours managing petitioners’ rental properties in thus mr ani spent more time in and working as a barber than he did managing petitioners’ rental properties accordingly we find that mr ani does not satisfy the first part of the definition of a real_estate_professional under sec_469 that definition required mr ani to perform more than one-half of his personal services in trades_or_businesses during the taxable years in real_property trades_or_businesses in which he materially participated he did not as a result we find that mr ani was not a real_estate_professional under sec_469 for or accordingly we hold that petitioners’ rental activities during those years were passive activities pursuant to sec_469 even though we have held that petitioners’ rental activities were passive we still must consider whether petitioners are eligible to deduct a portion of their real_estate losses pursuant to sec_469 because of mr ani’s active_participation in the management of the rental properties the active_participation standard is met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see moss v commissioner supra pincite madler v commissioner tcmemo_1998_112 it is clear from the record that petitioners wholly own the rental properties and that mr ani has personally been very active in managing the rental properties moreover respondent concedes that mr ani materially participated in real_estate activities during the years at issue accordingly we hold that petitioners are entitled to deduct a portion of their real_estate losses pursuant to sec_469 however petitioners’ deduction may be limited by the phaseout calculation under sec_469 ii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for sec_6662 and b imposes a 20-percent accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalty determined in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose that penalty see sec_7491 see also 116_tc_438 petitioners accurately reported their income on their federal_income_tax return however petitioners were unable to deduct losses claimed on schedule e because of the passive_activity_loss rules of sec_469 thus respondent calculated that petitioners understated their tax_liability by dollar_figure petitioners had reported taxes of dollar_figure on their return the amount of the understatement was substantial because it exceeded the greater of percent of the tax required to be shown 3this amount will have to be recalculated in the rule computation depending upon the outcome of the sec_469 calculations on the return for the taxable_year or dollar_figure consequently respondent has satisfied his burden of production the accuracy-related_penalty is not imposed however with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1 b income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners did not address their liability for the accuracy-related_penalty at trial or on brief except for a single sentence in their answering brief stating that they are not liable for the accuracy-related_penalty though they hired an accountant petitioners maintained no contemporaneous books logs or records to substantiate the hours mr ani purportedly spent managing the rental properties given the circumstances we find that they did not act with reasonable_cause and in good_faith and therefore we hold petitioners are liable for the accuracy-related_penalty under sec_6662 for in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
